DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered. 
Claims 1-2, 4-6, 9-12 and 14-22 have been presented for examination based on the amendment filed on 10/06/2022.
Claims 3, 7-8 and 13 are cancelled.
Claims 1, 21 and 22 are updated.
Claim 1, 2, 4-6, 12, 14-15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB No. US 20200327417 A1 by Xie; Zhiyao et al., in view of US PGPUB No. US 20170076116 A1 by Chen; Wen et al., further in view of US 20220121800 A1 Kim; Yohan et al (Priority to KR-2020-0135524 filed 2020-10-19).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB No. US 20200327417 A1 by Xie; Zhiyao et al., in view of US PGPUB No. 20170076116 A1 by Chen; Wen et al., in view of US 20220121800 A1 Kim; Yohan et al, further in view of further in view of US PGPUB No. 20200372344 A1 by Mavroeidis; Dimitrios et al.
Claim 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Xie, in view of Chen, in view of US 20220121800 A1 Kim; Yohan et al, and further in view of US PGPUB No. US 20210117601 A1 by SRINIVASAN; Sankaranarayanan et al.
This action is made Non-Final.
---- This page is left blank after this line ----

Response to Arguments
(Argument 1) Applicant has argued in Remarks Pg.10-11:

    PNG
    media_image1.png
    533
    637
    media_image1.png
    Greyscale


(Response 1) Chen teaches in [0006]

    PNG
    media_image2.png
    126
    512
    media_image2.png
    Greyscale

The verification process is being performed on pre-silicon (i.e. before fabrication) and security model mode is the SVM model. Additionally new prior art reference Kim added show all the neural network modeling of hardware design is performed before device fabrication (Kim: Fig.9 and 15). Further the API limitation is also taught in Kim as presented below. Therefore the argument made against Chen (& also Kim) is not persuasive. Xie teaches API as mapped below, however does not address all aspects specifically. Please see updated rejection with Kim prior art.
No new arguments are made for Claims 9-11 and 16-20.
---- This page is left blank after this line ----

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 4-6, 12, 14-15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB No. US 20200327417 A1 by Xie; Zhiyao et al., in view of US PGPUB No. US 20170076116 A1 by Chen; Wen et al., further in view of US 20220121800 A1 Kim; Yohan et al (Priority to KR-2020-0135524 filed 2020-10-19).
Regarding Claim 1, 21 and 22 (Updated 11/18/2022)
Xie teaches a method of hardware development (Xie: [0018]), a computer system (Xie: Fig.7 element 700; Fig.11) , comprising: one or more processors (Xie: Fig.7 element 800 ) ; and memory storing one or more programs for execution by the one or more processors (Xie: Fig. 7 element 704 at least), the one or more programs including…, or a non-transitory computer-readable storage medium storing one or more programs for execution by a computer system, the one or more programs including instructions  (Xie : [0122] ) comprising: using output of a first model of a hardware system (Xie: [0040]-[0045] first model is a behavioral model ([0045]) from simulation software like SeahawkTM([0050] "...[0050] The neural network may be trained (pre-processing logic 608, machine learning training logic 610) on a learning set of existing circuit partitions (partition training set 602) with known IR drop information 604 and known cell information 606, for example as generated by Seahawk™ simulation, to generate a training model 612...."; for power map generation/IR Drop ([0040])) , training a machine-learning model to replicate behavior of the hardware system (Xie: [0040][0050]; Fig.6 “Training Phase” box) , wherein the machine- learning model is distinct from the first model (Xie: [0050] Simulation software is distinct from neural network; "... [0050] The neural network may be trained (pre-processing logic 608, machine learning training logic 610) on a learning set of existing circuit partitions (partition training set 602) with known IR drop information 604 and known cell information 606, for example as generated by Seahawk™ simulation, to generate a training model 612...." [0050]"... The neural network training may be performed with a training set of circuit structures with known IR drop characteristics. The neural network may also be trained with power information about the cells generated from a simulation of the cells...."); providing first test data as inputs to the machine-learning model (Xie: Fig.6 “Inference Phase” element 614 are first data inputs; [0050]); receiving results for the first test data from the machine-learning model (Xie: [0050]"... After training, a machine inference 618 engine such as a convolutional neural network is applied to predict hotspot locations for IR drop remediation based on cell information 616 in one or more partition to analyze 614....") ; and analyzing the results for the first test data to identify any errors (Xie: [0050]  "...This results in IR drop predictions 620 that are used to perform an IR drop threshold test 622. ..." [0052]). Xie also teaches wherein analyzing the results comprises identifying an out-of- scope condition in the results (Xie: [0052] out of scope determined by threshold function test).
 Xie teaches an API executing on parallel processing unit (PPU) 700 to have general processing cluster 800, which has data processing cluster 806 modules to implement a neural network model and/or a computing pipeline (Xie: Fig.7-8 and [0085]-[0087]).
Xie does not explicitly teach using input to and output from a first model of a hardware system under development… and the input comprises instructions for the first model and data to be processed in accordance with the instructions for the first model…. the first test data comprising first test instructions and data to be processed in accordance with the first test instructions. Association between neural network and API interacting is not explicitly shown in Xie, though is evident (see full mapping with Kim prior art below)
Chen teaches a method of hardware development, a computer system, comprising, during a hardware-development process for a hardware system  (Chen : Fig.1 [0006] "... [0006] FIG. 1 illustrates a simplified design flow chart for deriving a security model from pre-silicon verification data generated during the verification process of an integrated circuit device in accordance with selected embodiments of the present invention....") using input to and output from a first model of a hardware system under development  (Chen : [0038]-[0041] Fig.8 steps 1-3) … the machine-learning model is distinct from the first model, and the input comprises instructions for the first model and data to be processed in accordance with the instructions for the first model; (Chen: [0047] "... For example, the support vector model may be derived from RTL simulation traces, or from RTL and gate-level trace verification data, for the first circuit which are applied as training data to a support vector machine (SVM) learning engine to generate the support vector model of security-adhering behavior for the first circuit...." --- The RTL here is the known cell information 606 of Xie; RTL is the instructions a claimed and traces are the data as claimed; SVM here is the machine learning model; Also see [0042] "... By applying the RTL and associated gate-level simulation traces to train a machine learning engine, the resulting SVM model defines the “good behavior” of the security block by capturing the boundary of the space covered by training dataset...."). Chen also teaches and after training the machine-learning model  (Chen: Fig.1 see SVM Training 116 to create [machine learning (SVs) models 120 which are then used with new samples 121 (first test data)) : providing first test data as inputs to the machine-learning model, the first test data comprising first test instructions and data to be processed in accordance with the first test instructions (Chen: [0047); receiving,  results for the first test data from the machine-learning model, the results comprising first test output from the machine-learning model as deployed on the computer system (Chen: [0047] "... post-silicon simulation trace data may be applied to a support vector machine (SVM) learning engine to update the support vector model of security-adhering behavior for the first circuit. As a result, any detected outlier signal to the first circuit may be blocked, such as by preventing a first outlier input signal from being input to the first circuit and/or by blocking a first outlier output signal from the first circuit...."; [0048]; the SVM is part of the system and not part of the fabric/post silicon implementation as seen in Fig.5); and analyzing the results for the first test data to identify any errors (Chen: [0047]-[0048]) wherein the analyzing comprises identifying at least one of an out-of-scope condition in the first test output or an out-of-sequence result in the first test output (Chen: [0047] "... In operation, the signals associated with the first circuit may be monitored by comparing one or more of an input signal to and an output signal from the first circuit to the support vector boundary to detect the outlier signal for the first circuit...."; [0048] "... The defined actions may also include monitoring output signals from the first circuit with runtime classifier circuit on the data processing system which compares the output signals to the support vector model, thereby detecting an outlier output signal to the first circuit...."; The outlier are the out-of-scope output conditions). 
	Xie and Chen do not teach (specifically the underlined new limitations) providing, through an API from software that is for use with the hardware system, first test data as inputs to the machine-learning model as deployed on a computer system that is distinct from fabricated instances of the hardware system, the computer system comprising one or more processors and memory storing one or more programs for execution by the one or more processors, the one or more programs comprising instructions for using the machine-learning model, the first test data comprising first test instructions and data to be processed in accordance with the first test instructions.
	Kim teaches providing, through an API from software that is for use with the hardware system (Kim: [0066] "... [0066] In operation S245, an operation of programming the machine learning model as a circuit model to correspond to the simulation program may be performed. For example, a machine learning model finally constructed in the form of an equivalent circuit may be programmed into a circuit model in the form of an equivalent circuit using the model Application Program Interface (API) provided by commercial EDA software, so that EDA circuit analysis may be performed...."; [0091] performing EDA analysis requires input and output to the EDA tool, where EDA tool has the neural network model integrated in it as shown in Fig. 9) , first test data as inputs to the machine-learning model as deployed on a computer system that is distinct from fabricated instances of the hardware system, the computer system comprising one or more processors and memory storing one or more programs for execution by the one or more processors, the one or more programs comprising instructions for using the machine-learning model (Kim: [0080]-[0089] & Fig.13-14 showing computer systems specifically for simulating the (neural network) model before fabrication (which is evident from Fig.15 & [0090]-[0092])).Kim also teaches receiving, by the software through the API, results for the first test data from the machine-learning model, the results comprising first test output from the machine-learning model as deployed on the computer system (Kim: [0066] shows API deployed by EDA (simulation tool) to use the neural network model for simulation. [0091] shows results of simulation as being improved).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Chen (circa 2015) to Xie (circa 2020) to monitoring input and/or output signals associated with the first circuit using the runtime classifier hardware circuit which compares the input and/or output signals to the support vector model to detect an outlier input signal and/or outlier output signal for the first circuit (Chen: Abstract; Fig.1 & 8; Chen [0044][0045] in view Xie Fig.6), thereby enhancing security. Further motivation to combine would have been that Xie and Chen are analogous art to claimed invention of supplementing the improvement in the hardware circuit design using machine learning (Chen: Fig.1 Xie:Fig.6).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Kim to Chen (circa 2015) & Xie (circa 2020) to further disclose and API that would integrate the neural network models into EDA tools (by compression and compaction of plurality of neural network models & physics models – Kim Fig.9 ), thereby improving the EDA simulation tools, increasing their accuracy (Kim: [0091] & S40, before silicon fabrication as in S50 of Fig. 15). Further motivation to combine would have been that Kim, Xie and Chen are analogous art to claimed invention of supplementing the improvement in the hardware circuit design using machine learning (Chen: Fig.1 Xie:Fig.6; Kim: Fig.9 & 15).
Regarding Claim 2
Xie teaches wherein the machine-learning model comprises a neural network (Xie: [0048]-[0050]) .
Regarding Claim 3 (Cancelled)
Regarding Claim 4 
Xie teaches training the machine-learning model comprises providing a plurality of batches of the output to the machine-learning model in a sequence (Xie: Fig.3 [0035] showing temporal series of spatial maps) ; and each batch of the plurality of batches comprises test data for a respective series of clock cycles (Xie: Fig.3 [0035] showing temporal series of spatial maps with N as time index) . Xie teaches using model output as machine learning input (Xie: [0051] "... The neural network training may be performed with a training set of circuit structures with known IR drop characteristics. The neural network may also be trained with power information about the cells generated from a simulation of the cells....." – known IR drop are known output of the first model (e.g. simulation of a cell) which are compared with output from the neural network ([0052])).
Xie does not explicitly teach training the machine-learning model comprises providing a plurality of batches of the input to and the output from the first model to the machine-learning model.
Chen teaches training the machine-learning model  (Chen : [0022]) comprises providing a plurality of batches of the input to and the output from the first model to the machine-learning model (Chen: [0025] "... [0025] In selected embodiments, a user input selection control 206 may be provided to the feature extraction process 211 to specify which input/output signal traces 204, 205 are captured. The user input selection control 206 enables flexible selection of input/output signal traces 204, 205 to be consistent with the input/output signals that are monitored during chip operation. In addition, the user input selection control 206 allows the internal signals or output signals of the security block to be monitored and selected to improve learning resolution of the learning engine 210. As will be appreciated, the selection of input/output signals by the user input selection control 206 will affect how the model 214 is generated..."; Also see Fig.6-7 for batches and summation as output).
Motivation to combine Chen and Xie is same as presented in parent claim above.
Regarding Claim 5
Xie teaches wherein the clock cycles of respective batches of the plurality of batches overlap with the clock cycles of successive batches of the plurality of batches (Xie: Fig. 2 [0032]-[0035] showing timing /clock cycle overlap in the batch, e.g. between cell 1 and cell2) .
Regarding Claim 6
Xie teaches wherein respective batches of the plurality of batches have a number of clock cycles equal to a multiple of a latency of the hardware system (Xie: "... [0025] The power consumption of a particular cell is mapped into N≥2 power maps for N≥2 timing window sub-intervals of the cell in a single clock period....").
Regarding Claim 7 (Cancelled)
Regarding Claim 8 (cancelled)
Regarding Claim 12 
Xie teaches further comprising: in response to one or more changes made to the first model after training the machine- learning model, re-training the machine-learning model using new output of the first model; after re-training the machine-learning model, providing second test data as inputs to the machine-learning model; receiving results for the second test data from the machine-learning model; and analyzing the results for the second test data to identify any errors (Xie: Fig.6 & [0050] "... The machine inference 618 learns and updates its predictions until the IR drop becomes acceptable. Once IR drop remediation 626 is performed, inference continues to other partitions, and when acceptable IR drop levels are achieved throughout the circuit, the partition design continues to the routing phase 624...." as an iterative process to learn and update the neural network using the machine inference 618).
Chen teaches the second test data comprising second test instructions and data to be processed in accordance with the second test instructions (Chen: Fig.7 [0037] shows multiple iterations of the test data being executed; Also see [0042] "... By applying the RTL and associated gate-level simulation traces to train a machine learning engine, the resulting SVM model defines the “good behavior” of the security block by capturing the boundary of the space covered by training dataset....") ; receiving results for the second test data from the machine-learning model, the results comprising second test output from the machine-learning model (Chen: [0037] see output as result).
Further it should be noted that applying new data is simply duplication/re-execution of steps and would be obvious in view of In re Harza.
Regarding Claim 13 (Cancelled)
Regarding Claim 14 
Xie teaches wherein the first model is a behavioral model of the hardware system (Xie: [0045][0047][0050]) . Chen also teaches this hardware system (Chen Fig.8).
Regarding Claim 15
Xie teaches further comprising, after training the machine-learning model, providing the first test data, receiving the results for the first test data, and analyzing the results for the first test data: using output of a second model of the hardware system, re-training the machine-learning model to replicate the behavior of the hardware system, wherein the second model is distinct from the first model and the machine-learning model; after re-training the machine-learning model using the output of the second model, providing second test data as inputs to the machine-learning model; receiving results for the second test data from the machine-learning model; and analyzing the results for the second test data to identify any errors as duplication of the same process (In Re Harza), as claim 1 mapped to at least Xie in ¶[0040]-[0056], where the input data is changed/updated. Further Xie teaches neural network in which "[0050] ...The machine inference 618 learns and updates its predictions until the IR drop becomes acceptable....").
Chen teaches input to the second model comprises instructions for the second model and data to be processed in accordance with the instructions for the second model (Chen: Fig.7 [0037] shows multiple iterations of the test data being executed; Also see [0042] "... By applying the RTL and associated gate-level simulation traces to train a machine learning engine, the resulting SVM model defines the “good behavior” of the security block by capturing the boundary of the space covered by training dataset...."); … providing second test data as inputs to the machine-learning model, the second test data comprising second test instructions and data to be processed in accordance with the second test instructions (Chen: Fig.7 [0037] shows multiple iterations of the test data being executed; Also see [0042] "... By applying the RTL and associated gate-level simulation traces to train a machine learning engine, the resulting SVM model defines the “good behavior” of the security block by capturing the boundary of the space covered by training dataset...."; [0033] retraining).
----- This page left blank after this line -----

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB No. US 20200327417 A1 by Xie; Zhiyao et al., in view of US PGPUB No. 20170076116 A1 by Chen; Wen et al., in view of US 20220121800 A1 Kim; Yohan et al, further in view of further in view of US PGPUB No. 20200372344 A1 by Mavroeidis; Dimitrios et al.
Regarding Claim 9 (Updated due to new grounds for parent claim 1)
Xie teaches matching criterion as meeting the acceptance of the threshold (Xie: [0052]). Kim teaches loss function (Fig.8) but not specifically training loss and test loss. Xie, Chen and  Kim do not explicitly teach training loss and test loss.
Mavroeidis teaches wherein: training the machine-learning model comprises calculating a training loss (Mavroeidis: [0046]-[0047] training loss as loss function of the training data) ; and analyzing the results comprises: calculating a test loss  (Mavroeidis : [0046]-[0047] test loss as loss function for test data) and determining whether the test loss matches the training loss, comprising determining whether a difference between the test loss and the training loss satisfies a matching criterion (Mavroeidis: [0012] matching criterion is related underfitting/overfitting the regularization parameter based on the difference/comparison of loss function of training/test; e.g. as in [0017], [0078]-[0080]).
Motivation to combine Kim, Xie and Chen is incorporated from the independent /parent claim.
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Mavroeidis to Xie (circa 2020) to train a neural network using regularization techniques  (Mavroeidis: [0001]), which provides an improved way of training a neural network model which reduces the likelihood of overfitting occurring. Further motivation to combine would have been that Xie and Mavroeidis are analogous art to claimed invention of training the neural network (Mavroeidis: Fig.1 Xie:Fig.6).
Regarding Claim 10
Mavroeidis teaches wherein: determining whether the test loss matches the training loss comprises determining that the test loss matches the training loss; and analyzing the results comprises accepting the errors in response to determining that the test loss matches the training loss (Mavroeidis: [0017]-[0018] range of errors ±1-5%recited).
Regarding Claim 11
Mavroeidis teaches wherein: determining whether the test loss matches the training loss comprises determining that the test loss does not match the training loss (Mavroeidis:[0075]-[0076] in view of [0017] where training loss does not improve) ; and analyzing the results comprises ignoring the errors in response to determining that the test loss does not match the training loss (Mavroeidis:[0078] mismatch as training data is overfitted and test and training loss do not match; See [0075]-[0080] for context).
----- This page left blank after this line -----



Claim 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Xie, in view of Chen, in view of US 20220121800 A1 Kim; Yohan et al, and further in view of US PGPUB No. US 20210117601 A1 by SRINIVASAN; Sankaranarayanan et al.
Regarding Claim 16 (Updated due to new grounds for parent claim 1)
Teachings of Xie are shown in the parent claim 15. While Xie teaches one example to of behavioral model to train (iteratively retrain) the neural network (Xie: [0050] & Fig.6 at least), it does not explicitly teach recursively training with different levels of models at different abstraction levels/phases of hardware development. 
Srinivasan teaches wherein the second model is instantiated in a field- programmable gate array (FPGA) (Srinivasan: [0105]"... [0105] Although the example of compiling an FPGA design has been used, this disclosure contemplates that compiler device 108 may be used during the compilation of any suitable device, such as for example any suitable circuit and/or any suitable electrical component...."; Fig.3-6 show selection of a model for a phase to be used in neural network (base,tuned,hybrid) where the Fig.1-2 shows use of neural network at each phase recursively to improve the design [0096]).
Motivation to combine Kim, Xie and Chen is incorporated from the independent /parent claim.
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Srinivasan to Xie to apply neural network to improve a circuit design recursively at different phases/levels (Srinivasan: Abstract & Fig.1B-C) with different training models at each phase/level ([0096]). Further motivation to combine would have been that Xie and Srinivasan are analogous art to claimed invention of supplementing the improvement in the hardware circuit design using neural networks.
Regarding Claim 17 
Xie teaches further comprising, after analyzing the results for the second test data: using output of a third model of the hardware system, re-training the machine-learning model to replicate the behavior of the hardware system, wherein the third model is distinct from the first model, the second model, and the machine-learning model; after re-training the machine-learning model using the output of the third model, providing third test data as inputs to the machine-learning model; receiving results for the third test data from the machine-learning model; and analyzing the results for the third test data to identify any errors as duplication of the same process (In Re Harza), as claim 1 mapped to at least Xie in ¶[0040]-[0056], where the input data is changed/updated. Further Xie teaches neural network in which "[0050] ...The machine inference 618 learns and updates its predictions until the IR drop becomes acceptable....").
Srinivasan also teaches this second phase using a different trained neural network with different model (Srinivasan : Fig.1B & 1C showing different phases and using neural networks within them; Fig. 3-6 shows the model selection and training process for different phases).
Chen teaches the input to the third model comprises instructions for the third model and data to be processed in accordance with the instructions for the third model (Chen: Fig.7 [0037] shows multiple iterations of the test data being executed; Also see [0042] "... By applying the RTL and associated gate-level simulation traces to train a machine learning engine, the resulting SVM model defines the “good behavior” of the security block by capturing the boundary of the space covered by training dataset...."); … providing third test data as inputs to the machine-learning model, the third test data comprising third test instructions and data to be processed in accordance with the third test instructions (Chen: Fig.7 [0037] shows multiple iterations of the test data being executed; Also see [0042] "... By applying the RTL and associated gate-level simulation traces to train a machine learning engine, the resulting SVM model defines the “good behavior” of the security block by capturing the boundary of the space covered by training dataset...."; [0033] retraining).
Regarding Claim 18
Srinivasan teaches wherein the third model is instantiated in a hardware emulator  (Srinivasan: Fig.B-C showing different phases and Fig.8 shows one for emulator [0118]-[0125]) .
Regarding Claim 19 
Xie teaches further comprising, after analyzing the results for the second test data and analyzing the results for the third test data: using output of an instance of the hardware system, re-training the machine-learning model of the hardware system; after re-training the machine-learning model using the output of the instance of the hardware system, providing fourth test data as inputs to the machine-learning model; receiving results for the fourth test data from the machine-learning model; and analyzing the results for the fourth test data to identify potential bugs in the hardware system as duplication of the same process (In Re Harza), as claim 1 mapped to at least Xie in ¶[0040]-[0056], where the input data is changed/updated. Further Xie teaches neural network in which "[0050] ...The machine inference 618 learns and updates its predictions until the IR drop becomes acceptable...."). 
Chen teaches using input to and output from an instance of the hardware system  (Chen: [0024]-[0026]), … herein the input to the instance of the hardware system comprises instructions for the instance of the hardware system and data to be processed in accordance with the instructions for the instance of the hardware system (Chen: [0047] "... For example, the support vector model may be derived from RTL simulation traces, or from RTL and gate-level trace verification data, for the first circuit which are applied as training data to a support vector machine (SVM) learning engine to generate the support vector model of security-adhering behavior for the first circuit...." --- The RTL here is the known cell information 606 of Xie; RTL is the instructions a claimed and traces are the data as claimed; SVM here is the machine learning model; Also see [0042] "... By applying the RTL and associated gate-level simulation traces to train a machine learning engine, the resulting SVM model defines the “good behavior” of the security block by capturing the boundary of the space covered by training dataset...."). Emphasis is that Chen provides instruction as RTL and data as trace. Number of iterations or fourth test instructions/data are merely duplication of execution of same functionality as mentioned above.
Srinivasan also teaches this second phase using a different trained neural network with different model (Srinivasan : Fig.1B & 1C showing different phases and using neural networks within them; Fig. 3-6 shows the model selection and training process for different phases).
Regarding Claim 201Srinivasan teaches wherein the hardware system comprises a system on a semiconductor chip (Srinivasan: [0119] as ASICS).
----- This page left blank after this line -----

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351. The examiner can normally be reached Mon-Fri, 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKASH SAXENA
Primary Examiner
Art Unit 2147



/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Friday, November 18, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US PGPUB No. US 20210173011 A1 by Kajbaf et al also teaches a neural network being trained directly from the measurements from the physical chip as seen in Fig.9